Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 23, the prior art on record fails to teach receiving by a configuration server, input specifying a setting related to transforming event data generated by a remote capture agent, wherein the setting identifies a type of storage destination from a plurality of supported types of storage destinations for storing the event data generated by the remote capture agent, and wherein the event data is associated with a first data format that is different from a second data format used by the type of storage destination identified by the setting, receiving event data generated by the remote capture agent, wherein the remote capture agent generates the event data based on network data monitored by the remote capture agent; transforming the event data into transformed event data, wherein the event data is transformed based on the second data format used by the type of storage destination identified by the setting and sending the transformed event data to a storage destination associated with the type of storage destination identified by the setting in combination with all the element in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444